Petition for Writ of Habeas Corpus Dismissed and Opinion filed November
9, 2006







Petition
for Writ of Habeas Corpus Dismissed and Opinion filed November 9, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00961-CV
____________
 
IN RE EUGENE JELKS, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M  O P I N I O N
On October 24, 2006, relator, Eugene Jelks, Jr., filed a petition for
writ of habeas corpus seeking a reduction of bail and/or a release from jail.  See
Tex. Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2000);  Tex. R. App. P. 52.  Relator has
sought relief in this court for his allegedly excessive bail because he claims
that the trial court refuses to rule on  applications for writ of habeas corpus
that he filed there. 
We do
not have jurisdiction to consider an original application for a writ of habeas
corpus, so we accordingly dismiss relator=s petition for lack of jurisdiction. 
Ex parte Enriquez, 2 S.W.3d 362, 363 (Tex. App.CWaco 1999, no pet.).  However, a writ
of mandamus can be used to require a trial court to rule within a reasonable
time on a properly filed, pending application for a writ of habeas corpus.  See
In re Shaw, 175 S.W.3d 901, 904B05 (Tex. App.CTexarkana 2005, orig. proceeding).




Relator=s petition for writ of habeas corpus
is dismissed for lack of jurisdiction.
                                                                        PER
CURIAM
Petition Dismissed and Opinion filed November 9, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.